DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments filed 10/27/2021.
Claims 1, 4, 9, 12, and 14 have been amended.
Claims 2, 7, and 10 are canceled. 
Claims 1, 3-6, 8-9, and 11-15 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021, has been entered.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1 and 9 each recite similar limitations and claim 1 is held to be exemplary. As shown, claim 1, recites in part the following:

    PNG
    media_image1.png
    214
    740
    media_image1.png
    Greyscale

Respectfully, the recited “process” lacks sufficient clarity so one of ordinary skill in the art would understand what this function is intended to encompass. For example, is “to process” intended to indicate a transformation of some sort regarding the aforementioned “set of drivers… and information associated with each of the one or more products”? If yes, it is not clear what transformation is the result of said “process”. It is wholly unclear what applicant’s step “to process” is intended to encompasses. Although applicant’s Remarks (filed 10/27/2021, pg. 8) notes the intended outcome of processing is “…to provide as input to the data matrix generation module to include the analyzed or processed information of the product transaction level details as rows of the data matrix”, the Examiner notes that this is insufficient to clarify what the metes and bounds of “processing” encompass. Furthermore, the Examiner acknowledges that the claims do recite a subsequent step as follows: 

    PNG
    media_image2.png
    147
    710
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    49
    706
    media_image3.png
    Greyscale

However, although the claims do recite the intended use of the processed information (mirroring the applicant’s note per Remarks file 10/27/2021, pg. 8 as noted supra), this does not illuminate what that “processed” information itself encompasses so as to ascertain what the “processing” of “the collected set of drivers of sales … and information associated with each of the one or more products” encompasses. Furthermore, the specification does not illuminate what such “processing” is intended to encompass. Indeed, the specification is silent on this point except to mirror (at Spec [009] and [025]) what is already recited in the claims, which is the following: “…The data matrix comprises a plurality of columns and rows, wherein the plurality of rows comprises the processed information at store product transaction level…”; i.e. the resulting processed data is used as rows of a data matrix. However, again as noted supra, the use of such data does not adequately illuminate what the processed data itself encompasses nor what the method of “process[ing]” is intended to encompasses. Without establishing metes and bounds, there are a vast number of reasonable interpretations of what “processing” might encompass, under a plain meaning interpretation of the term “processing”, which leads to a finding of indefiniteness.  Note: per MPEP 2173.05(a); MPEP 2143.03 (I); and MPEP 2173.06 – If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation then a rejection of the claim under 35 USC 112, second paragraph is appropriate. For this reason the claims are held to be indefinite and rejected under 35 USC 112, second paragraph.
Furthermore, as shown supra, the claims recite: “…one or more variable indicators denoting success or failure based on a cannibalization effect, a complimentarity effect, a stock up effect, a preferred segment of customer, and a required profit under predefined parameters;” Respectfully, it is not “success or failure based on [e.g.] a cannibalization effect” is intended to mean. The Specification fails to clarify this point; e.g. Specification [027] merely states: “In the preferred embodiment of the disclosure, the buying pattern detection module (112) of the system (100) is configured to determine an indicative value of success or failure based on a predefined cannibalization criterion within a category.” Also, Examiner finds that Specification [028] discusses “cannibalization” but this passage is not found to clarify the ambiguous aspects regarding “success or failure” as noted supra. For example, Specification at [028] notes the following: “…[if] the trip comes as outlier and the top product of the standard pattern is absent in the trip, then the trip has cannibalization and it is noted as 1 against cannibalization column of dependent matrix else it is noted as 0.” Therefore, although this passage appears to illuminate the conditions corresponding to the presence or absence, e.g. “1” or “0”, of a “cannibalization effect”, this passage does not clarify what is meant by “success or failure” nor what action or object is being assessed as having succeeded or failed; i.e. although Spec at [028] makes it clear that a “cannibalization effect” is to be assigned in the “dependent matrix”1 as a “1”, when “the trip comes as outlier and the top product of the standard pattern is absent in the trip”, this however, does not explain any relationship between such “cannibalization effect” and “success or failure”, does not explain nor illuminate what object or action is being assessed to have “succeeded or failed”, and does not illuminate how “success or failure” is to be measured. No example is found in the specification which further illuminates these aspects. For these reasons the claims are held to be indefinite and rejected under 35 USC 112, second paragraph.
Additionally, the claims recite the following:

    PNG
    media_image4.png
    310
    714
    media_image4.png
    Greyscale

Respectfully, the claims ambiguous regarding what the probability, as recited herein, is intended to represent. For example, “probability” is the chance that a given event will occur, given some set of conditions (e.g. probability of “heads”, given a flip of a two-sided coin, one side being “heads” and the other “tails”). So, the question arises, is the “probability”, as claimed, intended to mean the probability of occurrence of each of said parameters given [i.e. if] some other condition? If yes, then the condition should be clear but it is not in the present instance. The specification at [048] states: “…The probability estimation is done related with [i.e. the condition] the one or more predefined parameters, the one or more predefined parameters comprise a percentage of discount, a mode of discount, a type of product, a stage of product life cycle, an expected competitor price and a promotional information of one or more related products.” Therefore, the specification does appear to reinforce the axiom that a probability is calculated in relationship to a given condition; e.g. another event occurring such as “a percentage of discount”. However, the claims as currently recited is lacking mention of any of such necessary condition for the probability calculation as necessary and as noted per Specification at [048] – i.e. there is no mention in the claims that the probability for the said “parameters” is to be calculated given any one, or all, of “a percentage of discount, a mode of discount, a type of product, a stage of product life cycle, an expected competitor price and a promotional information of one or more related products” as is noted per [048]. Without some condition for calculating probability, it is wholly unclear what applicant is attempting to claim.  For these reasons, the claims are further held to be indefinite.
Furthermore, claim 4 recites, and similarly claim 12, the following: “…wherein the indicative value of the success or failure for the cannibalization is based on the multivariate distance from the at least one basket having the product.”
Respectfully, the limitation on its face is not clear due to multiple issues. First, there is no antecedent basis for “the at least one basket” – i.e. it is entirely unclear to what “basket” the claim is referencing because no previous mention of such basket is found in the claims. Furthermore, as the claim limitation does not clarify what object or action is being assessed as “succeeding or failing”; i.e. one of the deficiencies noted supra of the parent claim is not remedied here and it is not clear what “the indicative value of success or failure” encompasses regardless of a variable is now being stipulated as the basis of its calculation. For these reasons, these claims are also held to be indefinite. Correction and clarification is required. 
Dependent claims 3-6, 8, and 11-15 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Examiner’s Note
Adhering to the guidelines of MPEP 2173.06(II), the Examiner acknowledges that all words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. However, when the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible. 
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. 
where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
In the present set of claims (filed 10/27/2021), a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims exists. Therefore, a rejection under 35 U.S.C. 101 and 103 is not made because, as shown in the 35 USC § 112 rejections provided supra, speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. Again, see In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.)

Response to Arguments
Applicant filed an RCE, along with argument (hereinafter “Remarks”), and amended claims on 10/27/2021. Claims 1, 4, 9, 12, and 14 were amended and claims 2, 7, and 10 are canceled. Applicant's Remarks have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112 rejections. Additionally, Examiner notes that Applicant is invited to schedule an interview with the Examiner to help expediate clarification of the issues noted in the 35 USC 112 rejections provided above.

Conclusion
The following prior art references are made of record, although these references have not been relied upon as the basis of a rejection, because the Examiner believes they are quite pertinent to applicant's disclosure:
NPL – “An Introduction to R”; Notes on R: A Programming Environment for Data Analysis and Graphics Version 3.4.3 (2017-11-30), 105 pages; authors: W. N. Venables, D. M. Smith R Core Team; (http://cran.cnr.berkeley.edu//Manuals). Examiner notes the following: Per the “Introduction”, R is very much a vehicle for newly developing methods of interactive data analysis. It has developed rapidly, and has been extended by a large collection of packages; hence, it is applicable to sales driver data analysis which appears to be pertinent to the present claimed invention. Additionally, per “1.3 R and statistics”, the authors note: “…many people use R as a statistics system. We prefer to think of it of an environment within which many classical and modern statistical techniques have been implemented. A few of these are built into the base R environment, but many are supplied as packages. There are about 25 packages supplied with R (called “standard” and “recommended” packages) and many more are available through the CRAN family of Internet sites (via https://CRAN.R-project.org) and elsewhere. More details on packages are given later (see Chapter 13 [Packages], page 77).” Furthermore, per 12.1.2 “Display multivariate data”, R provides two very useful functions for representing multivariate data which appears to pertinent to the present claimed invention.  
NPL - GPLOM: The Generalized Plot Matrix for Visualizing Multidimensional Multivariate Data; Jean-Francois Im, Michael J. McGuffin, and Rock Leung; IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, VOL. 19, NO. 12, DECEMBER 2013 (Year: 2013)
US 2010/0063870 A1, Anderson, et al. discusses methods to determine the effects of trade promotions on competitive stores, including retrieving all commodities volume (ACV) data from a plurality of stores in a geography of interest that sell the plurality of competitive products, calculating a percentage overlap of the ACV data to generate a competitive trading area table of store pairs within a threshold value of the overlap, calculating a brand store switching value by dividing a brand incremental volume by a base equivalent volume for the store pairs, the brand store switching value indicative of the trade promotion store effect; and generating a report including the brand store switching value. 
US 7,680,685 B2, Ouimet et al. discusses A computer system which models customer response using observable data. The observable data includes transaction, product, price, and promotion. The computer system receives data observable from customer responses. A set of factors 
US 2021/0110429 A1, KENG et al. discusses using historical data which comprises one or more products in a similar category or brand. Where a plurality of previous promotions are aggregated in a stacked relationship. Where the historical data may also comprise transaction history for the product and one or more other products in the same product category, the transaction history comprising at least one of date sold, product, units sold, price sold. And at least one output analytic which comprises one of promotion lift, cannibalization, halo effect, pull forward, and price elasticity of demand.
US Publication 2020/0387956 A1, Toh discusses a sales execution system which receives user interaction data, competitor info, product info, sales KPIs, and analyzes such via various database matrices – Note Fig. 3 of Toh
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Specification [026]: “The dependent matrix structure captures a cannibalization effect, a complementarity effect, a stock up effect, a customer criterion, and a profit criteria…”